Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        12-FEB-2021
                                                        09:11 AM
                                                        Dkt. 8 ODDP


                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 IN RE CHRIS SLAVICK, Petitioner.


                        ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of petitioner Chris Slavick’s

petition for writ of mandamus, filed on February 1, 2021, the

supporting documents, and the record, it appears that petitioner

fails to demonstrate that he has a clear and indisputable right

to the requested relief and has alternative means to seek relief,

including seeking relief in the circuit court case (Case No.

1PC041001534), which petitioner is currently pursuing, or seeking

relief from the Hawai#i Paroling Authority, as provided by law.

Petitioner, therefore, is not entitled to the requested

extraordinary writ.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982

P.2d 334, 338 (1999) (a writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative
means to redress adequately the alleged wrong or obtain the

requested action).    Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of mandamus

without payment of the filing fee.

          DATED: Honolulu, Hawai#i, February 12, 2021.

                                         /s/ Mark E. Recktenwald

                                         /s/ Paula A. Nakayama

                                         /s/ Sabrina S. McKenna

                                         /s/ Michael D. Wilson

                                         /s/ Todd W. Eddins




                                     2